Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 13 January 2022 with acknowledgement of an original application filed on 25 March 2019 and a 371 PCT with an earliest priority date of 28 September 2016 established by European application.  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
3.	Claims 1-6, 8-16, and 18-21, are pending.  Claims 37, 49, 56, 64, 71, and 72, are independent claims.  Claims 1 and 11 are independent claims. Claims 1 and 11 have been amended.  Claims 7 and 17 have been canceled.
Response to Arguments
4.	Applicant's arguments filed 13 January 2022 have been fully considered however they moot due to new grounds of rejection below necessitated by applicant’s amendments to the claims.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


6.	Claims 1, 3, 5-11, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. U.S. Patent Application Publication No. 2016/0182496 (hereinafter ‘496) in view of Du et al. U.S. Patent Application Publication No. 2015/0242605 (hereinafter ‘605) in further view of Cheong et al. U.S. Patent Application Publication No. 2017011210 (hereinafter ‘210) in further view of Weast et al. U.S. Patent Application Publication No. 2016/0174071 (hereinafter ‘071).
As to independent claim 11, “A method for authenticating a user, comprising receiving motion information from a plurality of wearable devices located on a user's body indicative of the motion of the user's body at the location of the respective wearable device” is taught in ‘496 21, 32, 39, and 68;the following is not explicitly taught in ‘496:	“wherein the device is periodically updated with motion information to determine a continuous authentication score” however ‘605 teaches “Sensor inputs may refer to any input from any of the previously described sensors, e.g…accelerometer, gyroscope 145, magnetometer, 150, orientation sensor 151…Global Positioning Sensor (GPS) 160…proximity sensor 167, near field communication (NFC) sensor 169… Embodiments of the invention may relate to the determination of a dynamic (continuously time-varying) trust coefficient , or a trust vector as will be described later.  The trust coefficient may convey the current level of authentication of a user of a mobile device 100 such as …smart watch or other personal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496 to include a means to determine a continuous authentication score.  One of ordinary skill in the art would have been motivated to perform such a modification because the multiple service provides or devices that require authentication require varying level of authentication see ‘605 paragraphs 3-4.		
the following is not explicitly taught in ‘496 and ‘605:
“at a particular time” however ‘210 teaches in one embodiment the electronic device may perform the user authentication using one or more time or place.  The context information may include one or more of the location and time of the electronic device” in paragraph 642;
	“comparing the received motion information and the location of the respective wearable device; and authenticating the user in the event of a positive comparison between the received motion information and the location of the respective wearable device with stored motion information and the location of the respective wearable device” however ‘210 teaches comparing stored data and authenticating the user in paragraphs 633, 640, and 643-644.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496 and ‘605 to include a means to authenticate a user by comparing time and place.  One of ordinary skill in the art would have been motivated to perform such a modification to expand the usage of 
	“wherein the location of the respective wearable device is relative another wearable device, and successful authentication includes determining that a sum of the distances between all of the plurality of wearable devices is within a predetermined threshold of a stored distance” however ‘071 teaches an authentication module to authenticate wearable devices when the distance between them is within a threshold range in the Abstract, paragraphs 16, and 28.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496, ‘210, and ‘605 to include a means to authenticate by measuring the distance between wearable devices.  One of ordinary skill in the art would have been motivated to perform such a modification to better utilize wearable devices in a Body Area Network (BAN) for authorization and authentication, see ‘071 paragraphs 1-2 and 8-9.  In addition ‘496 and ‘071 share the same inventor and assignee.
	As to dependent claim 13, “The method according to claim 11, comprising transmitting to the plurality of wearable devices a synchronisation signal, and in the event of a request for authentication, the method comprises transmitting a synchronisation signal to the other devices in response to which, each of the other wearable devices transmits the motion information” is taught in ‘496 paragraphs 22 and 32-33, note the motion module is interpreted equivalent to the synchronization signal.
	As to dependent claim 15, “The method according to claim 11, wherein the motion information is accelerometer, gyroscopic, magnometer, barometer sensor information or ambient sound” is shown in ‘210 paragraph 480.

	As to dependent claim 18, “The method according to claim 11 comprising encoding the motion information as sound” is shown in ‘210 paragraph 447.
	As to dependent claim 19, “The method according to claim 18, wherein in the event of transmitting no motion information encoded as sound, the method comprises receiving a facial recognition request indicating that the user must authenticate using facial recognition” is disclosed in ‘210 paragraph 640.
	As to dependent claim 20, “The method according to claim 18, comprising encoding the sound as ultrasound or infrasound” is taught in ‘210 paragraphs 458 and 1326
	As to dependent claim 21, “The computer program product comprising computer readable code which, when loaded onto a computer, configures the computer to perform a method according to claim 11” is shown in ‘210 paragraph 1092.
	As to independent claim 1, this claim contains substantially similar subject matter as claim 11; therefore it is rejected along similar rationale.
	As to dependent claims 3 and 5-10, these claims contain substantially similar subject matter as claims 13 and 5-20; therefore they are rejected along similar rationale.
7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. U.S. Patent Application Publication No. 2016/0182496 (hereinafter ‘496) in view of Du et al. U.S. Patent Application Publication No. 2015/0242605 (hereinafter ‘605) in further view of .
	As to dependent claims 2 and 12, the following is not explicitly taught in ‘496, ‘605, ‘071, and ‘210: “wherein the particular time is identified by a timestamp” however ‘955 teaches utilizing a timestamp when performing authentication with wearable devices in paragraph 31.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496, ‘605, ‘071,  and ‘210 to include a means to utilize a timestamp.  One of ordinary skill in the art would have been motivated to perform such a modification to perform strong authentication by utilizing one or more tokens to provide a mechanism to securely represent multi-factor authentication information such as time see ‘210 paragraphs 3 and 13.	
8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. U.S. Patent Application Publication No. 2016/0182496 (hereinafter ‘496) in view of Du et al. U.S. Patent Application Publication No. 2015/0242605 (hereinafter ‘605) in further view of Cheong et al. U.S. Patent Application Publication No. 2017011210 (hereinafter ‘210) in further view of Weast et al. U.S. Patent Application Publication No. 2016/0174071 (hereinafter ‘071) in further view of Konanur et al. U.S. Patent Application Publication No. 2015/0379255 (hereinafter ‘255).
	As to dependent claims 4 and 14, the following is not explicitly taught in ‘496, ‘605, ‘071 and ‘210: “comprising receiving motion information over an ultra-wide band radio connection” however ‘255 teaches using UWB communication with wearable devices in paragraph 35.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an extension of trust in a body area network taught in ‘496, ‘605, ‘071 and ‘210 to include a means to utilize ultra-wide band radio connection.  One of ordinary skill in the art would have been motivated to perform such a modification to allow devices to communicate easier see ‘255 paragraph 35.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        27 January 2022